DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claim limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in the previous office action.  Applicant has amended the claims to provide structure, therefore the claim limitations “pixel group extraction unit” and “determination unit” in claim 1, and “warning unit” in claim 5 are no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
3.	Claims 1-12 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Examiner agrees with Applicant’s argument that n does not need to be defined since it can be any integer greater than two, as indicated in the claimed formula.  The rejection of claims 1-12  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
4.	Claims 1-3 and 7-9 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US2015/0332448), Claims 4 and 10 were rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US2015/0332448) in view of Grodzins et al. (US2009/0175412), Claims 5 and 11 were rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US2015/0332448) in view of Annis (US6,347,132), and Claims 6 and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Zhang .
Applicant’s arguments, filed 15 February 2022, with respect to claims 1-12 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-3 and 7-9, and the 35 U.S.C. 103 rejection of claims 4-6 and 10-12 has been withdrawn. 
Allowable Subject Matter
5.	Claims 1-12 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667